Citation Nr: 1632206	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-18 410	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral foreign bodies, conjunctiva and cornea, postoperative.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active duty service from September 1968 to March 1971.

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2012, the Veteran testified before the undersigned Acting Veterans Law Judge.  In August 2014, February 2015, and September 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In September 2015, the Board also denied the issues of service connection for bilateral hearing loss and perforated tympanic membranes.  Thus, those issues are no longer before the Board.  

As noted in the Board's September 2015 remand, during the September 2012 Board hearing, the Veteran testified that he has headaches resulting from an in-service incident in which he received multiple small fragment wounds to his face from a round that accidentally exploded from his hunting rifle.  See Hearing Transcript (Tr.) at 4; September 1970 Service Treatment Records.  He is currently service connected for foreign bodies of the bilateral conjunctiva and cornea resulting from this incident.  The Board finds that the issue of service connection for headaches, to include as secondary to foreign bodies of the bilateral conjunctiva and cornea, has been raised by the Veteran's testimony, but has not been adjudicated by the AOJ.  The Board notes that pursuant to the Board's remand, in March 2016 the Appeals Management Center referred this matter to the RO; however to date, no action has been under undertaken.  The Board does not have jurisdiction over the claim, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case must consider all electronic records.



FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


